As filed with the Securities and Exchange Commission on January 23, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2013 Date of reporting period:6/30/2013 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES June 30, 2013 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 87.83% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CABLE & OTHER SUBSCRIPTION PROGRAMMING DIRECTV (a) Viacom, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. Occidental Petroleum Corp. DATA PROCESSING Fiserv, Inc. (a) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. (a) Travelers Companies, Inc. DIRECT TITLE INSURANCE CARRIERS First American Financial Corp. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. FRUIT & VEGETABLE CANNING Dole Food Company, Inc. (a) GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. HOME CENTERS Lowe's Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. INSURANCE AGENCIES & BROKERAGES Aon Corp. (c) LINE-HAUL RAILROADS Union Pacific Corp. Fair Percent of Shares Value Net Assets LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. $ % MEDICAL LABORATORIES Quest Diagnostics, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PETROLEUM REFINERIES Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. (a) TOTAL COMMON STOCKS (Cost $6,223,883) PREFERRED STOCKS - 2.55% AIRCRAFT ENGINE & ENGINE PARTS MANUFACTURING United Technologies Corp. TOTAL PREFERRED STOCKS (Cost $277,020) SHORT-TERM INVESTMENTS - 11.67% First American Prime Obligations Fund - Class Y, 0.00% (d) The STIC Prime Portolfio - Institutional Class, 0.02% (d) Fidelity Institutional Money Market - Select Class, 0.02% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $1,269,023) Total Investments (Cost $7,769,926) - 102.05% Liabilities in Excess of Other Assets - (2.05)% TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of June 30, 2013 The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows*: Cost of investments $ 7,772,570 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 3,328,508 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure as of June 30, 2013 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value.Securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price, except for call options written for which the last quoted bid price is used.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Mutual Funds – Investments in mutual funds are generally priced at the ending net asset value (NAV) provided by the service agent of the Funds and will be classified as Level 1 securities. Bonds & Notes - Bonds and notes are valued at the last quoted bid price obtained from independent pricing services.Short-term demand notes and certificates of deposit are stated at amortized cost, which approximates fair value.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices. Short-Term Debt Securities - Short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued at fair value as determined in good faith following procedures approved by the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service; yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant; and other factors as necessary to determine a fair value under certain circumstances.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks Amusement & Theme Parks $ $
